Title: To Thomas Jefferson from Francis Peyton, 12 October 1802
From: Peyton, Francis
To: Jefferson, Thomas


          
            Dear Sir,
            Alexandria 12th. Octo. 1802
          
          Capt. Matthew C. Groves who has made some longitudinal discoveries, for which he has obtained a patent from the U. States, is extremely desirous of submitting them to you, and has asked of me a note of introduction,
          I am wholly unacquainted with Mr. Groves, but have received assurances from Colo. Gilpin who has known him upwards of twenty years, that he is a decent and respectable character
          I am respectfully Yr. Obe. Servt.
          
            Francis Peyton
          
        